I dissent. Where, as here, the state, in attempt to establish the guilt of a person charged with statutory rape, introduces the evidence of a physician, to corroborate the testimony of the prosecutrix, showing the absence of the hymen and the enlargement of her sexual organs, the defendant should be permitted, on cross-examination of the prosecutrix, to examine her respecting her admissions concerning improper relations with other men, thus explaining her condition compatibly with the defendant's assertion of innocence. The testimony of a physician who made examination *Page 578 
of a girl months, or even years, after the date of the commission of the alleged offense would constitute strong corroboration of the prosecutrix, and the only manner by which the accused could to some extent counteract its effect was by showing her improper relations with other men, provable by her own admissions. In my opinion, the defendant should have been permitted to relate her admissions made to him respecting her relations with John Broberg and to cross-examine her with reference to such admissions.
Here the accused stands convicted upon the testimony of his daughter, who had, in the presence of his mother, his son, and Ada and Dan Paddock, upon his refusal to permit her to return to Minneapolis, threatened him by saying: "I will, too; I will put you in jail; my mamma told me what to do, to put you in jail." There was no corroborative testimony, other than that of the physician, to the effect that the hymen of the prosecutrix was broken and her sexual organs enlarged. Thus it became material, as reflecting upon the credibility of the witness, as well as to explain her physical condition, to know whether she had had sexual relations with others than the accused. Here declarations made in this respect were competent. If, in fact, "her mother let her stay all night with John Broberg, for which her mother received $5 from John Broberg," a possible explanation of the enlargement of her sexual organs would thus be afforded.
I can see no distinction, on principle, between cases where a pregnant condition is first shown, and those involving evidence of the destruction of the hymen and enlargement of the sexual organs of the prosecutrix. The statute permits a wide range for cross-examination, and the courts should incline to extend, rather than restrict, the right. (Kipp v. Silverman, 25 Mont. 296,64 P. 884; Cobban v. Hecklen, 27 Mont. 245,70 P. 805.) I reaffirm my views expressed in the case of State v.Richardson, 63 Mont. 322, 207 P. 124, and believe them applicable to the instant case.
Rehearing denied February 19, 1930, MR. JUSTICE GALEN dissenting. *Page 579